                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


Analia Y. Huber, Individually and as                    Case No. 19-cv-0315 (WMW/KMM)
Trustee for the Heirs and Next-of-Kin of
Lowell D. Huber, deceased,

                             Plaintiff,
                                                 ORDER APPROVING DISTRIBUTION
        v.                                       OF WRONGFUL-DEATH PROCEEDS

United States of America,

                             Defendant.


       This wrongful-death action involves the alleged negligent medical care and

treatment of Lowell D. Huber. Before the Court is the petition of Plaintiff Analia Y. Huber,

as Trustee for the Heirs and Next-of-Kin of Lowell D. Huber, seeking approval of the

settlement of the above-captioned matter and distribution of settlement proceeds arising

out of the settlement (the Petition). (Dkts. 46, 49.)

       On October 17, 2018, Hennepin County District Court, Fourth Judicial District,

appointed Analia Huber as trustee (the Trustee) to maintain a wrongful death action on

behalf of all next-of-kin of Lowell Huber. The Trustee contends that Defendant United

States of America, through its agents and/or employees, was negligent in the care and

treatment provided to Lowell Huber and that such negligence resulted in the death of

Lowell Huber on March 7, 2014. The Trustee hired Rawls Law Group, PC, to investigate

and prosecute the claim against Defendant and agreed to pay Rawls Law Group, PC,

pursuant to a retainer agreement and 28 U.S.C. § 2678, a sum equal to 25 percent of any
amount recovered, as well as costs incurred. Rawls Law Group, PC, agreed to pay attorney

Benjamin Krause, as local counsel, a sum equal to 10 percent of the actual collected fee in

this matter.

       The Trustee’s counsel negotiated a settlement with Defendant that requires

Defendant to pay $250,000 in satisfaction of the Trustee’s claims, and the Trustee agreed

to a full release and order of dismissal with prejudice. There is an outstanding lien for

medical expenses incurred and paid for by the Centers for Medicare & Medicaid Services

(CMS). There are no funeral and burial expenses incurred for Lowell Huber that remain

unreimbursed for purposes of the wrongful-death proceeding or the pending disbursement.

       The names, dates of birth, relationships, and addresses of Lowell Huber’s next-of-

kin are as follows:

    Name                  DOB             Relationship      Address

    Analia Y. Huber       10/26/1951      Spouse            11629 Balintore Drive
                                                            Riverview, FL 33579

    Kimberly J.           03/22/1975      Daughter          11629 Balintore Drive
    Santucci                                                Riverview, FL 33579

    Nathalie J. Huber     07/29/1946      Sister            15 S. First Street #1016A
                                                            Minneapolis, MN 55401

       No person has notified the Trustee or her attorneys in writing or otherwise of a claim

for pecuniary loss. The net settlement funds for distribution and disbursement are as

follows: $250,000 gross settlement; $62,500 to Rawls Law Group, PC, for attorneys’ fees;

$15,005.96 for disbursements made; $680.68 to CMS for satisfaction of the medical care

lien; and $171,813.18 net settlement funds for distribution after payment of attorneys’ fees



                                             2
and costs. Analia Y. Huber, Kimberly J. Santucci, and Nathalie J. Huber, constituting the

immediate next-of-kin, agree that the net balance of the settlement proceeds should be

distributed to Analia Y. Huber, and thereby waive the requirement for a hearing on this

matter. See Minn. Gen. R. Prac. 144.05. Defendant does not oppose the proposed

distribution. As there is no dispute over the distribution, the Trustee seeks approval of the

Petition without a hearing.

       Based on the foregoing analysis and all the files, records and proceedings herein, IT

IS HEREBY ORDERED:

       1.     The distribution of settlement proceeds for the wrongful-death claim of

Lowell D. Huber, as set forth in the Petition of Analia Y. Huber, as Trustee for the Heirs

and Next-of-Kin of Lowell D. Huber, (Dkts. 46, 49), is APPROVED.

       2.     Analia Y. Huber is authorized to distribute the recovered proceeds as follows:

              a.     $171,813.18 to Analia Y. Huber;

              b.     $62,500 to Rawls Law Group, PC, for attorneys’ fees;

              c.     $15,005.96 for disbursements made; and

              d.     $680.86 to CMS for satisfaction of the medical care lien.


Dated: April 2, 2020                                     s/Wilhelmina M. Wright
                                                         Wilhelmina M. Wright
                                                         United States District Judge




                                             3
